ACCEPTED
                                                                                            05-15-00663-CV
                                                                                 FIFTH COURT OF APPEALS
                                                                                            DALLAS, TEXAS
                                                                                      6/29/2015 12:00:00 AM
                                                                                                 LISA MATZ
                                                                                                     CLERK

                                  No. 05-15-00663-CV

                                                                           FILED IN
                                                                    5th COURT OF APPEALS
In the Interest of                       §       In the Court of AppealsDALLAS, TEXAS
                                                                    6/29/2015 10:06:00 AM
A.H., I.H., and A-C.H.,                  §       For the Fifth District LISA MATZ
                                                                             Clerk

Children                                 §       of Texas at Dallas



                     On Appeal From The 304th Judicial District Court
                     Of Dallas County, Texas In Cause No. 14-765-W


            Motion To Withdraw As Appointed Counsel On Appeal



      Comes Now, April E. Smith, court-appointed attorney for appellant and moves

the Court to allow her to withdraw as counsel of record for appellant in the above

appeal and, in support thereof, would show:

      Counsel has thoroughly and conscientiously reviewed the record and the law

applicable thereto and concluded the appeal is wholly without merit and frivilous.

Filed contemporaneously with this motion is an Anders brief. Attached to this motion

as Exhibit A is a copy of the letter counsel sent to appellant by regular and certified

mail return receipt requested, advising her of her rights. Included in the letter was a

pro se Motion for Access to the Appellate Record with instruction for filing with this



                                             1
Court.

         Wherefore, premises considered, Movant, April E. Smith, prays the Court

grant her motion and that she be allowed to withdraw from further representation in

the above appeal.

                                                 Respectfully submitted,


                                                 /s/ April E. Smith
                                                 State Bar No. 18532800
                                                 P.O. Box 870550
                                                 Mesquite, TX 75187-0550
                                                 972-613-5751
                                                 972-686-4714 (Fax)
                                                 april@aesmithlaw.com

                                 Certificate of Service

         I hereby certify that a copy of the foregoing has been e-served on June 28, 2015
on:

       Susan Hawk, Dallas County Criminal District Attorney
       133 N. Riverfront Blvd., LB-19,
       Dallas, Texas 75207-4399
       by serving Lori Ordiway, Chief of the Appellate                     Division    at
lori.ordiway@dallascounty.org;

         Holly Schreier, Attorney for the Children at holly@fwfamilylaw.com; and

         Frank Adler, Attorney for Father on appeal at frankadlerlaw@gmail.com.


                                                 /s/ April E. Smith



                                             2
                           Certificate of Conference

    A conference was held on June 28, 2015, with Lori Ordiway, counsel for
TDFPS, on the merits of this motion and TDFPS does not oppose this motion.

      A conference was held on June 28, 2015, with Holly Schreier, counsel for the
children, on the merits of this motion and she does not oppose this motion.

      A conference was held on June 28, 2015, with Frank Adler, counsel for Father
on appeal, on the merits of this motion and he does not oppose this motion.


                                            /s/ April E. Smith




                                        3
                                         April E. Smith
                                         Attorney at Law
                                        P.O. Box 870550
                                     Mesquite, TX 75187-0550
                                          972-613-5751


                                            June 28, 2015

Frances Hunt
2125 Anderson St.
Irving, TX 75062-4256


RE:    In the Interest of S.H., A Child
       Cause No(s): 14-765-W
       Appellate Cause No(s): 05-15-00663-CV


Dear Frances:

       Before raising a point of error on appeal, I must have a good faith belief that such error does

in fact exist. I have thoroughly reviewed the record in your appeal, and, unfortunately, I am not able

to find any such error. Because I do not have a good faith belief that any error exists in your appeal,

I have filed a motion to withdraw as your appellate counsel and, along with it, a brief supporting my

motion. The brief explains my efforts to find error in your appeal. By filing the motion to withdraw

and brief supporting the motion, I am meeting my duties to you and to the appellate court in

accordance with Anders v. California, 386 U.S. 738, 87 S. Ct. 1396 (1966). I have enclosed with

this letter copies of my motion and the brief I filed in support of the motion. I have filed both the

motion and the brief in the appellate court.

       When an appointed appellate counsel, such as myself, concludes an appeal has no merit and

files a motion to withdraw, such as I have done, the client is entitled, under the law, to review the

Reporter’s Record and the Clerk’s Record and to file his own response, which is referred to as a pro
se response.

       If the Court of Appeals also determines the case if frivolous, you have the right to file a

Petition for Discretionary Review with the Supreme Court of Texas.

       If you desire to review the appellate record, I have attached a motion to file in the appellate

court requesting you be allowed access to the record. You must file this document with the Court

of Appeals immediately (within 10 days). The address for the Court is: Fifth Court of Appeals, 600

Commerce Street, Suite 200, Dallas, TX 75202-6631.

       I wish you the best of luck.

                                                      Sincerely,



                                                      April E. Smith